                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JUSTIN M. HAYES and AMANDA E. HAYES,
                  Plaintiffs,

             v.                                       Case No. 18-CV-923

WISCONSIN & SOUTHERN RAILROAD, LLC,
LLOYDS,
PIEPER ELECTRIC, INC., and
ZURICH AMERICAN INSURANCE COMPANY,
                   Defendants.

WISCONSIN & SOUTHERN RAILROAD, LLC,
                Third-Party Plaintiff,
v.

ZURICH AMERICAN INSURANCE COMPANY and
PIEPER ELECTRIC, INC.,
             Third-Party Defendant.




                            DECISION AND ORDER


   1. Background

      Plaintiff Justin Hayes was injured while working for defendant Wisconsin &

Southern Railroad as a welder at its car shop in Horicon, Wisconsin. On February 9,

2018, the railroad noticed problems with its electrical system at the shop. (ECF No. 69,
¶ 16.) It shut off the power and contacted its electrical contractor, defendant Pieper

Electric, Inc., to inspect the system. (ECF No. 69, ¶ 18.) The railroad requested Pieper to

inspect all outlets to ensure they were safe to use. (ECF No. 69, ¶ 20.) A Pieper

technician identified a problem with a welding circuit and removed it from service.

(ECF No. 69, ¶¶ 21-22.) A Pieper technician (it is unclear whether it was the same

technician) advised that all other aspects of the electrical system were safe for use. (ECF

No. 69, ¶ 23.) Therefore, the railroad resumed its operations. (ECF No. 69, ¶ 24.)

      On February 12, 2018, Hayes plugged his welding machine into an outlet that

Pieper had cleared as being safe to use. (ECF No. 69, ¶ 30.) Immediately upon beginning

welding, Hayes received an electric shock. (ECF No. 69, ¶ 32.) The railroad admits that,

“[t]o the extent Mr. Hayes suffered electrical-shock injuries on February 12, 2018, those

injuries were caused, in whole or in part, by the negligent actions, inactions, and/or

omissions of Pieper.” (ECF No. 69, ¶ 36.)

      Hayes and his wife brought this action alleging Pieper was negligent and the

railroad violated the Federal Employers Liability Act (FELA). (ECF No. 23.) Hayes seeks

summary judgment on his FELA claim. He argues that, by admitting that Pieper was

negligent, the railroad is necessarily liable under FELA.

   2. Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any materials facts and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). In considering such a motion, the court must view

all evidence and draw all reasonable inferences in favor of the non-moving party.

Gates v. Bd. of Educ. of Chi., 916 F.3d 631, 636 (7th Cir. 2019).

   3. Analysis

       FELA makes every interstate railroad

       liable in damages to any person suffering injury while he is employed by
       such carrier … for such injury or death resulting in whole or in part from
       the negligence of any of the officers, agents, or employees of such carrier,
       or by reason of any defect or insufficiency, due to its negligence, in its cars,
       engines, appliances, machinery, track, roadbed, works, boats, wharves, or
       other equipment.

45 U.S.C. § 51.

       Under FELA, courts give “an accommodating scope … to the word ‘agents’”

that is broader than the common law bounds of agency law. Sinkler v. Mo. Pac. R.R. Co.,

356 U.S. 326, 329, 330 (1958); Childress v. AMTRAK, No. 04 C 1521, 2004 U.S. Dist. LEXIS

25702, at *4 (N.D. Ill. Dec. 9, 2004); Rodriguez v. Trump Casino, No. 2:02 cv 254, 2009 U.S.

Dist. LEXIS 65501, at *19 (N.D. Ind. July 29, 2009) (quoting Austin v. Soo Line Railroad Co.,

1996 U.S. Dist. LEXIS 13929, 1996 WL 539123, *3 (N.D. Ill. Sept. 20, 1996)). “[W]hen a

railroad employee’s injury is caused in whole or in part by the fault of others

performing, under contract, operational activities of his employer, such others are

‘agents’ of the employer within the meaning of § 1 of FELA.” Sinkler, 356 U.S. at 331-32.

       Although this definition of “agents” is not boundless, Randle v. Crosby Tugs,

L.L.C., 911 F.3d 280, 285 (5th Cir. 2018), courts have taken a broad view regarding the
sorts of activities that constitute “operational activities” of a railroad, see Dykes v. BNSF

Ry. Co., 356 F. Supp. 3d 1097, 1101 (W.D. Wash. 2018); Coale v. Metro-North R.R., 34 F.

Supp. 3d 206, 213 (D. Conn. 2014) (citing cases), vacated and remanded sub nom. Coale v.

Metro-N. Commuter R. Co., 621 F. App'x 13 (2d Cir. 2015); Mele v. Metro. Transp. Auth.,

2006 U.S. Dist. LEXIS 54198, at *12 (S.D.N.Y. Aug. 4, 2006) (citing Moore v. Chesapeake &

Ohio Ry. Co., 649 F.2d 1004, 1007-08 (4th Cir. 1981) (finding contracted janitorial staff

“agents”); Carney v. Pittsburgh & Lake Erie R.R. Co., 316 F.2d 277, 282 (3d Cir. 1963)

(finding YMCA contracted to provide room and board to railroad employees an

“agent”); Fitzgerald v. A. L. Burbank & Co., 451 F.2d 670, 680 (2d Cir. 1971) (finding

physicians contracted to provide medical care “agents”); Lockard v. Mo. P. R. Co., 894

F.2d 299, 303 (8th Cir. 1990) (“When the railroad provides lodging for its employees, this

is an operational activity for which negligence may be imputed to the railroad.”) (citing

Empey v. Grand T. W. R. Co., 869 F.2d 293, 296 (6th Cir. 1989)).

       “An activity is an ‘operational activity’ if it is necessary or vital to the defendant’s

operations.” Sanders v. Diamond Offshore Drilling, No. 00-2307, 2002 U.S. Dist. LEXIS

22714, at *9 (E.D. La. Nov. 21, 2002); see also Roberts v. S. Pac. Transp. Co., 44 S.W.3d 183,

186 (Tex. App. 2001) (“‘Operational activities of [the] employer’ refers to the

undertakings which ‘further the task of the [employer’s] enterprise.’”) (quoting Sinkler,

356 U.S. at 331); Williams v. Norfolk S. R. Co., 767 F. Supp. 756, 761 (E.D. Va. 1991)

(describing “operational activities” as “services the employer would ordinarily perform,
but has chosen, for some reason to contract out to others”). Powering its car shop is

certainly an operational activity of the railroad. The railroad effectively concedes as

much when it says, “Like most businesses, WSOR uses electricity to power certain

operations, including tools in its repair shop.” (ECF No. 68 at 8.) Rather than employing

its own electricians to maintain and repair its electrical system, the railroad contracted

that work out to Pieper. (ECF No. 69, ¶ 8.) The railroad admits that Pieper, the entity

with which it contracted to perform the operational activity of repairing the electrical

system in its car shop, did so negligently. (ECF No. 69, ¶¶ 36-50.)

       The railroad having contracted with Pieper to perform one of its operational

activities, Pieper was the railroad’s agent under FELA. Sinkler, 356 U.S. at 331-32.

Consequently, the railroad is liable to Hayes for injuries he sustained as a result of the

negligence of its agent, Pieper. The railroad could not evade liability by showing it was

not personally negligent. Horne v. Ill. Cent. R.R. Co., No. 17-7428, 2018 U.S. Dist. LEXIS

83231, at *5 (E.D. La. May 17, 2018) (citing Nivens v. St. Louis S. R. Co., 425 F.2d 114, 120

(5th Cir. 1970)).

       Although Pieper has not conceded its negligence, that question is relevant only to

Justin and Amanda Hayes’s common law claims and the railroad’s indemnification

claim against Pieper. The railroad’s admission that its agent was negligent, standing

alone, is sufficient to resolve Justin’s FELA claim in his favor.
      IT IS THEREFORE ORDERED that Justin Hayes’s motion for summary

judgment against Wisconsin & Southern Railroad as to his claim under the Federal

Employers Liability Act (ECF No. 60) is GRANTED.

      Dated at Milwaukee, Wisconsin this 18th day of November, 2019.



                                            _________________________
                                            WILLIAM E. DUFFIN
                                            U.S. Magistrate Judge
